Case 1:20-cr-00135-JMF Document 238 Filed 10/14/20 Page 1of1

ye . /
The Law Offices of } I. Onaodowan, Esq.
; eonaodowan@gmail.com t 646.375. 2119 c¢ 718.427.3139

Os h) Christine Delince, Esq.

; \ cdelince@eocdlaw.com t 646.375.2117 c¢ 917.238.9332
ONAODOWAN \ DELINCE

Re: U.S. v. Arguedas, et. al.
Dkt: 20 Cr. 135

Dear Judge Furman:

This letter is submitted on behalf of Edgardo Baranco, Jr. as an application to modify his
bond co-signers. | am requesting that co-signer Catherine Tierney be removed from the bond,
and that Edgardo Baranco, Sr., my client’s father, be added to the bond as a co-signer.

| have discussed this with the government, and they consent to this modification.

DATED: NEW YORK, NEW YORK
October 13, 2020 RESPECTFULLY SUBMITTED,

Latins Del

Christine Delince, Esq.

Application GRANTED. The Clerk of Court is directed to terminate ECF No. 237.

 

ctober 14.°2020

116 West 23” Street, 5" A, NY 10011 f 646 677 6918 weocdlaw.com facebook.com/OnaodowanDelince twitter.com/OandDLaw
